DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 51-70 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 51-70 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “determining a user is subscribed to a first service; determining media assets accessible through the first service; transmitting a command to a display device capable of accessing the media assets through the first service to generate a user interface for receiving a selection of the media assets by a user; generating a viewing history for the user based on the media asset selections received from the display device over a period of time, wherein the viewing history includes a list of characteristics preferred by the user that are determined without user input and based on the media asset selections received; storing the viewing history in a user profile stored in a storage circuitry; retrieving, from the storage circuitry, the viewing history for the user from the user profile; identifying a preferred media asset of the media assets based on a consumption rate associated with the media asset determined from the viewing history; determining in real-time whether the preferred media asset is accessible through a second service; in response to determining the preferred media asset is accessible through the second service, calculating a score indicating a likelihood the user will terminate the first service by: retrieving, from the storage circuitry, a plurality of viewing histories of a plurality of users who previously terminated the first service; 2Application No. 16/398,533Docket No.: 003597-1065-102 Amendment dated November 18, 2021 Reply to Office Action dated July 22, 2021 comparing, using control circuitry, the viewing history for the user with the plurality of viewing histories of the plurality of users who previously terminated the first service; based on the comparison, identifying a similar attribute between the viewing history for the user and the plurality of viewing histories of the plurality of users who previously terminated the first service; retrieving, from the storage circuitry, a correlation factor between the similar attribute and the first service; calculating, based on the correlation factor, the score indicating the likelihood the user will terminate the first service; comparing, using the control circuitry, the score indicating the likelihood the user will terminate the first service to a first threshold value; and in response to determining the score indicating the likelihood the user will terminate the first service exceeds the first threshold value, generating for display, on the display device, a first promotion to retain the user ; and in response to determining the score indicating the likelihood the user will terminate the first service exceeds a second threshold value that is higher than the first threshold value, generating for display, on the display device, a second promotion to retain the user”, and similar limitations as recited by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421